Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 1 of 17




                                19-20284-CR-SCOLA/TORRES
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 2 of 17
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 3 of 17
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 4 of 17
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 5 of 17
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 6 of 17
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 7 of 17
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 8 of 17
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 9 of 17
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 10 of 17
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 11 of 17
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 12 of 17
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 13 of 17
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 14 of 17
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 15 of 17
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 16 of 17
Case 1:19-cr-20284-RS Document 3 Entered on FLSD Docket 05/10/2019 Page 17 of 17
